Title: From John Adams to François Adriaan Van der Kemp, 3 March 1804
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 3. 1804

Last night I recd your favor of 15 of Feb. At the two last Meetings of our Academy I made Inquiry concerning your Manuscript, and found that the committee had referred it to a Sub committee who were not then present and had not reported. I will endeavour to get this matter settled at the next meeting, in May.
Buffon, I presume from all that I have heard or read of him believed in nothing but matter which he thought was eternal and self Existant. The Universe has been from eternity as it is now, with all its good and Evil, Intelligence and Accident, Beauty and Deformity, Harmony and Dissonance, order and Confusion, Virtue and Vice, Wisdom and Folly, Equity and Iniquity, Truth and Lies. That Planets and Suns Systems, and Systems of Systems, are born and die, like Animals and Vegetables, and that this Progress will go on to all eternity. Something like this was the creed of the K. of Prussia, and D’Alembert Diderot and De la Lande. All this I think is no more or less than the Creed of Epicurus as Set to music by Lucretius.
"The Movements of Nature" mean the Movements of matter. But can matter move itself? "The Renovating Power" of matter, what does this mean? Can matter if annihilated, recreate itself? Matter, if at rest, can it Sett itself in motion?
A German Ambassador once told me, "he could not bear St. Paul he was So Severe against Fornication"—On the Same Principle, these Philosophers cannot bear a God, because he is just. You could not apply more unfortunately than to me, for any Knowledge of natural History. A little Law, a little Ethicks, and a little History, constitute all the Circle of my Knowledge and I am too old to acquire any Thing new.
Sensible as I am of the honor and gratefull as I am to you for the offer I beg leave to decline the dedication. I wish to pass off, as little talk’d of and thought of as possible.
I can hear nothing of Ingrahams Journal. It might, for what I know have gone to the Bottom of the Sea, with him in the Insurgente.
In the wisdom Power and Goodness of our maker, is all the Security we have against roasting in volcanos, writhing with the Tortures of grief,  Stone Cholicks and Cancers, Sinking under the burthens of Dray Horses andHackney Coach Horses to all Eternity. Nature produces all these Evils, and if she does it by Chance, She may assign them all to us, whether we behave well or ill. And She, poor hag, will not know what she does.
Almost forty years ago, i.e. in 1765 I wrote a few thoughts in Edes & Gills Gazette. Mr Hollis of London printed them in a Pamphlet and imputed them to Mr Gridley. He gave them the Tittle of a Dissertation on the Common and Feudal laws. A lamentable Bagatell it is. I have no Copy of it and know not where to get one.
I know noting of Steuarts Success. I Sat to him, at the request of our Massachusetts Legislature. But have never Seen any Thing of the Picture but the first Sketch.
There are no more than two volumes of the Memoirs of the Academy. Count Sarssfield Solicited me very earnestly in London to let him import Some French Mirrors under my Priviledge. I told him I considered my Priviledge as Sacred. He then answered, Il ne vaut pas un Sou d’etre votre ami.—Don’t let Hamilton know this. If you do, he will record it in his next pamphlet as an Instance of my Vanity.
Your letters always give pleasure to your old friend

John Adams